    Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 1 of 17 PageID #: 1

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS I TEXAS


                        IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN                              DISTRICT OF TE           / s.
                                                                                            ®/c Af
                                                                                             vi fgfCjj
                                 LUFKIN                        DIVISION
                                                                                          Vo ~52f
                                                                  y
                                                                    Ury
                            PETITION FOR A WRIT OF HABEAS CORPUS BY
                                   A PERSON IN STATE CUSTODY


 L0NZ0 C. HENRY EASTHAM UNIT
PETITIONER CU ENT PLACE OF CONFINEMENT
(Full name of Petitioner)


vs              #2137335
                                                                             PRISONER ID NUMBER

                                                               9:19cv132 RC/ZH
  LORIE DAVIS, DIRECTOR TDCJ-ID
RESPONDENT                                                                             CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or                           (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)


                                INSTRUCTIONS - READ CAREFULLY

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
      under penalty of perjury. Any false statement of an important fact may lead to prosecution for
       perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
       authorities. Any additional arguments or facts you want to present must be in a separate
       memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
      before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
          To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
        show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
        must send in a certified In Forma Pauperis Data Sheet form ftom the institution in which you are
        confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
 § completed by an authorized officer at your institution certifying the amount of money you have
         on deposit at that institution. If you have access or have had access to enough funds to pay the
         filing fee, then you must pay the filing fee.
    Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 2 of 17 PageID #: 2
5. Only judgments entered by one court may be challenged in a single petition. A separate petition
       must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
        petition.

7. Mail the completed petition and one copy to the U. S. District Clerk. The Venue List in your
       unit law libra y lists all of the federal courts in Texas, their divisions, and the addresses for the
       clerk s offices. The proper court will be the federal court in the division and district in which you
       were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
       Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
       Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.



                                               PETITION

What are you challenging? (Check all that apply)

               A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
               probation or deferred-adjudication probation.
               A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
        0 A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)
               Other:         (Answer Questions 1-4, 10-11 & 20-25)

AH petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1. Name and location of the court (district and county) that entered the judgment of conviction and
      sentence that you are presently serving or that is under attack: 293rd DISTRICT JUDICI L

         COURT OF TARRANT COUNTY, FORTH WORTH TEXAS



2. Date of              udgment of conviction: MAY 25 ,2017

3. Length of sentence: Six 6 years

4. Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
       to challenge in this habeas action: UNKNOWN




                                                    -2-
      Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 3 of 17 PageID #: 3
        (c) Have you filed, or do you intend to file, any petition attacking the judgment for the
               sentence you must serve in the future? Yes No

Parole Revocation:

13. Date and location of your parole revocation:

14. Have you filed any petitions, applications or motions in any state or federal court challenging
        your parole revocation?             Yes      No

        If your answer is Yes, complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15. For your original conviction, was there a finding that you used or exhibited a deadly weapon?
           Yes II No

16. Are you eligible for release on mandatory supervision? 0 Yes                  No

17. Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:
          CHOICE MOORE , BONHA TEX S

        Disciplinary case number: #20190049785

        What was the nature of the disciplinary charge against you? POSSESSION OF TOBACCO P ODUCT

18. Date you were found guilty of the disciplinary violation: OCTOBER 24th, 2018

        Did you lose previously earned good-time days? ElYes                No

        If your answer is Yes,” provide the exact number of previously earned good-time days that were
        forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:
            THIRTY "SO" DAYS, TIME EARNING CLASS DROPED BY TWO LEVELS.

        Identify all other punishment imposed, including the length of any punishment, if applicable, and
        any changes in custody status:
         90 DAYS RECREATION REST ICTION,120 CONTACT VISIT, 90 DAYS CELL RESTRICTION,

         90 DAYS COMMISSARY, 90 DAYS TELEPHONE, 45 PROPERTY RESTRICTION.

         liVrtf. gffroinj

19.     Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
         I Yes No

        If your answer to Question 19 is “Yes, answer the following:
                        DENIED BY STATING CHARGE WAS APPROPRIATE GUILTY SUPPORTED BY A
              , „ , PREPONDERANCE OF EVIDENCE. ALL DUE PROCESS REQUIREMENTS WAS
         Step 1 Result: SATSIFIED. PUNISHMENT WITHIN GUIDELINES NO FURTHER ACTION NEEDED.



                                                  -5-
    Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 4 of 17 PageID #: 4
               Date of Result: NOVEMBER 1, 2018
                        AFTER REVIEW EVIDENCE WAS SUFFICIENT TO SUSTAIN THE lb.1 CHARGE AND
            „ ri , FINDING OF GUILT. RECORDS INDICATE HEARING CONDUCTED BY POLICY NO
       Steal Result: pi if. PROCESS OR PROCEDURAL ERRORS NOTED . PUNISHMENT WITHIN GUIDELINES
                        NO FURTHER ACTION WARRANTED
               Date of Result: DECEMBER 14. 2018

All petitioners must answer the remaining questions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
        Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
        ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

       CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
       court remedies on each ground on which you request action by the federal court. Also, if you fail
       to set forth all the grounds in this petition, you may be barred from presenting additional grounds
       at a later date.

A GROUND ONE: PETITIONER'S DUE PROCESS RIGHTS ERE VIOIATED WHEN HE WAS FOUND
     GUILTY WITHOUT SUFFICIEN EVIDENCE TO SUPPORTTHE FINDING OF GUILTYOFPOSSES-
        SION OF TOBACCO.

        Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

        THE DISCIPLINARY HEARING OFFICER FAILED TO PRESENT EVIDENCE OTHER THAN THE
        CHARGING OFFICERS REPORT AND TESTIMONY ALONE. NO PICTURES OR PHOTOCOPIES OF
        ALLEGED TOBACCO PRODUCTS WERE PRODUCED INTO THE RECORD AS EVIDENCE OF GUILT
        WHICH VIOLATES THE TDCJ-ID OWN POLICY FOR PRESENTATION OF EVIDENCE AT A
        DISCIPLINARY HEARING FOR CONTRABAND.




B. GROUND TWO: PETITIONER'S FOURTEENTH AMENDMENT RIGHT TO PROCEDURAL DUE PROCESS
      WAS VIOLATED WHEN HE WAS DENIED A MEANINGFUL EXPLANATION TO THE FINDING OF GUILT
      FOR POSSESSION OF TOBACCO PRODUCTS.

        Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

        THE DISCIPLINARY HEARING OFFICER TOOK THE CHARGING OFFICER'S WORD AND FAILED TO
        FURTHER INVESTIGATE IN FACT FINDING PROCESS AND BASCIALLY RELIED ON THE REPORT
        GIVEN BY WRITTEN STATEMENT OF OFFICER WITHOUT A REASONABLE EXPLANATION OF THE
        FINDINGS OF GUILT NO DETAILS PRESENTED TO SUPPORT CONCLUSION BY DHO.




                                                    -6-
Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 5 of 17 PageID #: 5

  GROUND THREE: PETITIONER HENRY'S FOURTEENTH AMENDMENT RIGHT O DUE PROCESS
  WAS VIOLATED WHEN E AS DEPRIVED OF HID LIBERTY By TDCJ DISCIPLI Y PROCED-
  URES WITHDRAWING HIS THIRTY "30" DAYS GOOD TIME CREDITS AS PUNISHME T

   Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

  PETITIONER HAS A LIBERTY INTEREST WHICH WAS VIOLATED BY TDCJ IN DEPRIVING HIM
  OF THIRTY DAYS OF GOOD TIME CREDITS KR POSSESSION OF OBACCO FRODUC f contra and]
  WITHOUT PROVIDING DUE PROCESS BY CIRCUMVE TING THEIR OWN POLICES CONCERNING
  THE PRESENTATION OF EVIDENCE AT DISCIPLINA Y HEARINGS




   GROUND FOUR:



   Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




  Relief sought in this petition:
    Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 6 of 17 PageID #: 6
22. Have you previously filed a federal habeas petition attacking the same conviction, parole
       revocation or disciplinary proceeding that you are attacking in this petition? Yes C No
       If your answer is Yes, give the date on which each petition was filed and the federal court in
       which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
       dismissed with prejudice, or (c) denied.




       If you previously filed a federal petition attacking the same conviction and such petition was
       denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
       second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? Yes 12 No

23. Are any of the grounds listed in question 20 above presented for the first time in this petition?
       13 Yes          No

       If your answer is “Yes, state briefly what grounds are presented for the first time and give your
       reasons for not presenting them to any other court, either state or federal.

         GROUNDS 1.2,3 ALL BECAUSE TEXAS DOES NOT HEAR DISCIPLINARY CASE ISSUES

        AND THIS IS MY FIRST OPPORTUNITY TO PRESENT THEM



24. Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
       state or federal, for the judgment you are challenging?             Yes 0 No

       If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
       application, or federal habeas petition), the court in which each proceeding is pending, and the
       date each proceeding was filed.




25. Give the name and address, if you know, of each attorney who represented you in the following
       stages of the judgment you are challenging:

       (a)     At preliminary hearing: siIR TTTIITF. C.OIIN ET.

       (b)     At arraignment and plea:

       (c)     At trial:

       ()     At sentencin :

       (e)     On appeal:

       (f)     In any post-conviction proceeding:




                                                    -8-
    Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 7 of 17 PageID #: 7
        (g) On appeal from any ruling against you in a post-conviction proceeding:




Timeliness of Petition:

26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over
        one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
        2244(d) does not bar your petition.* 1 2




             The Antiterrorism and Effective Death Penalty Act of 1996 ( AEDPA ), as contained in 28 U.S.C. § 2244(d),
  provides in part that:

           (1) A one-year period of limitation shall apply to an application for a writ ofhabeas corpus by a person in
                    custody pursuant to the judgment of a State court. The limitation period shall run from the latest of-

                    (A) the date on which the judgment became final by the conclusion of direct review or the
                             expiration of the time for seeking such review;

                    (B) the date on which the impediment to filing an application created by State action in violation
                             of the Constitution or laws of the United States is removed, if the applicant was prevented from
                             filing by such State action;

                    (C) the date on which the constitutional right asserted was initially recognized by the Supreme
                             Court, if the right has been newly recognized by the Supreme Court and made retroactively
                             applicable to cases on collateral review; or

                    (D) the date on which the factual predicate of the claim or claims presented could have been
                             discovered through the exercise of due diligence.

           (2) The time during which a properly filed application for State post-conviction or other collateral review
                     with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                     limitation under this subsection.




                                                             -9
    Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 8 of 17 PageID #: 8
       Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.




                                                        Signature of Attorney (if any)




       I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

       /    ~        0 I         (month, day, year).




                                                    -10-
   Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 9 of 17 PageID #: 9
                              .TDC .DiaCIPL HRV R:I !Tr hND, HHfiHlWG RECO D
• ChPE : aPtPPEP9765 TDCJNU5!i feiE733S NflMEs HENRY, LONZD C0HWELIU3 • B s 13=0
 UNITi.:M HBl'i&s hS 04 D JOB:: TR NSIE T OTHER ' . ICO 078
 CUNY: S3 OUST s 02 PRIMARY LANGUAGE; ENGUSU LiTHTi RESTRICT I LiNSs HONE
 SHDEs Mfi / BT OFFEDATh,: 3.13/22/16 3G;0»3 M LOCflTIONa C HaBCELL.ONEOIjS
 TYPE* IF
             ' :Y OFFENSE ilESCRIPTION
CM THE BATE AND TINE LISTE ABOVE, AND AT CM Si'G OFFICE OFFENDER:: HENRY, LONTO
CufiMELIUS, TDCJ-I.D NO, OF i 37335,, .DIP'POSSESS A TOBwCOO RODUCT, NAMELY, GRI/7L.Y
 YM:/, LJ:Y;s TOBACCO,




              r/riCFR; LANGFORD, J CO Y _ 'T/CARD; I H
                               'OFFENDER .'NOT IFI CAT I ON IF APPL. ICASLE INTFRA FTEY.,
            M ; ./ iYlFIFp; ;Y?" i Im>F ¦ V cy y/'l BY; (PRINT?                   _ ¦ -
                  ;FF7hK         EFORE HFAR O'C                   ,,,u,u:. fir i K H HECEIpf ¦                   : ! :. 1
          l / Fee.:,. T -YiM c.ND 'y |F MEhRING ? YF£ NO If NO, HOW DO YOU'
 . M.TYl GUILTY HOT GUILTY                                                    _/L-7 ''j ,                 ' ,
 .'A/THTFR NOT IF I CRT X DM SISNATURE; F /                                               '       "       . DATE; . Y" .
• ' SMINING BEUjW, YOU /3IVF UP YQiJR RIGHT TO 24 HOUR NOTICE AND Rl fHORIZif' THE
 my/YIYF PFFTCER TO PROCEED WITH/rplf HEARIipT,
 OFFENDER WfilPEH SIGNATURE; .. VpT                                                  " ~              Dfi Es {f
                                        :        HEPHING. INFORMATION
.: I '7Y:: IMG 'DOTFY                           Tl MEs„_      UNIT FuLDER FILE DBF I US
¦T:.T'-/:TF. SUbBTI UTE AT HE R INC;' ' •                          -„".J-O Df£ j:: I. LE 7 . T~ DSfILE ™
 YYY.Y'FT DhL BY WUNBEF; (!)IF S Il lyEl suis n'UTE WAG ' NOT PRESE/rr DUR tNlf P ART
 ilFAFIY ST) IF ACCUSED OFFENDER WAS CONFINED IN PRE-HEAR NG DPT ENT I OH H RF' THAN
 72.UCURs'PRIOR TO HEARING, S3) IF ACCUSED HAS¦EXCLUDE FFCP ANY PART ijS TMF
    . Y T/. OTfiGEF (/,; if ANY Ml TMESGES OR (5) DOCUWFMTAT ION HAS EXCLUDES F TJM
 NfAFET: \Y; IF OFFENDER WAS DENIED CONFECWinriON AND/OR CROSS-E AMINATI UP OF ft
 UuNEGS FT rHE .HEARING <7) IF HEARING WAS NOT HELD WITHIN SEVEN DAYS, EXCLUniNP
 vlEFF FH!)B AND HOLIDAYS, FROM THE OFFENSE DA IE hND, (8/ IF INTERPRETER USED;
 . ¦p/vrUEF) ¦ ¦                    •       ¦




    .     'I     .           "'EM       STATFMEN                                     r;       ;       •     ;

         •..¦I'"                   CUDECs                                                 'lS,'J.

 ;'n-,.PD 7 PL i R; (C5-, MG, NONE) !                                         ! . . !_ U-
 F        ,:Mr                 :"   ¦    r/p          /'      ¦       i       „   _     U

 pFLMY TO MIHORUHIIOR 70 OCKET) (POCKET) , rfRIMc") BY; IhL>...
 IF hi .MTY, EVIDENCE P RESENTED ; C0H31 uf RED fr-;.pii FFEHSUi7 (S)' FOR DE F NAT I ON OF
 SPILT; A) ADMISSION OF BUILT, IP CBFICFf pr REPOLn1. G) WITNESS I'FST'li IDNY, D) OTHER-,
 EXPLA N IN DEThTL;


                                                          PT.lM) S iMCNT ' " " "

                                        . REPRIMAND,, ,,, ,, , „ „,, „ . .. BQL ITfiFY (DAYS) ....
                                        EXTRA DUTY HOURS),,,,,,, ~ REMAIN 'LINE 3„ .P
                                     CONT,. yiBTT SUSP, THRU__/._.p~ REDUCP CLASS FROM TO
                                     CELL. RESTR (DAYS , . „ , „   BOOO TIME LOST (DAYS , _
                                   SPlZCinL CELL RESTR (DAY - „ . . DAMAGEG/FORFEIIF
                                 PSONPU FOR PARTICULAR P . MSHMFMr IMPOSED;


                         i                       IGM TINE'' YLS UYT/F L n / HR
 p i I !-'L i il.-i'U/
                                                 VENT ION;, . HEAR; MO LENGTH                             _ !M I MUTES)
 YTFNPMR SIC                                     ;    ,   1   I   i       ;


                                            WFRLEM RiLLUFU R L GHA URE '
                                                  i                             NOT UiYDi RFTAND THiS FORM,,
                                                                               r;.; ;:f /// FKUYEMOF Pr 'A ¦ MM GYP
          Case 9:19-cv-00132-RC-ZJH
                 Texas Departme Document     1 Filed
                                    t of Criminal    08/05/19 Page 10OFFICE
                                                  J stice                    USE #:
                                                                     of 17 PageID ONLY
                                                                                    10
                                           Ex :f. + i#2-                                                        ZQ Cloai) M 5
                            lrr' 7, EI
                                                            OFFENDER                         Date Received:        t)CT 2 9 201B
                             II       1. GRIEVANCE FORM
                                                                                             Date Duer;

                                                                                             Grievance-Code: _           LHO
Offr dpr Name: lAllr j -onTr) C                                 . TDCJ # 03d~575 35          Investigator ID #:.
                                                                                                                        -Xo n&
Unit: o ore Housing Assignment: P\S OH                                                       Extension Date:

Unit where incident occurred: C oic                        VqoCC .                           Date Retd to Offender:
                                                                                                                             NOV 02 2018

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception i hen
appealing the results of a disciplinary i jing. \\ Ih
Who dichyou talk to (name,titioW
                              titl A            o a \             jj\ When? M// ~
What was their response?
What action was taken?

State yo r grievance in the space provided. Please state who, hat, hen, where and the disciplinary case number if ap ropriate
Piyiplinar                                CS 'i .                    W nq h. .                        \P-y\ - t _
      ~ . Q<y\' ft\iftft4pr 1                          (?n        Vi      c\ro           whA          u V          \D            ) U         lM

        ? T-      uodve V CQL- T                                ) o<\ -        ocg-V /i OC - - i ovT «                                   )     .£

»jk_                -w.                   .i,    \     .    r        .   -r          r\      \J     .                nr    ...
        Vik      G-\         t       ,rc   igorin< 0 -(Ur ££                                      CVic                i ofevstf
i i
u       \7v
           Oi £S.LQjq a,
                        l    .       J
                                     s     rr .AucVs
                                               a . Ot.                                   tV}           r c
  hdAfrc. l Uc-t lu                       tT z\ | S-tVk j                . CCO ., ) C-. 3 U                        Apr 1 VVn                       h
            n    k\hC| n A~~                    n "los S S           \O    i n c\ \\M>           ru   Q        1     ~ Cf S o O
                  />        *             ««.c          r   i        s    r    i     ,   k   k   f    -riJP            i     i   i    /-i    <1
 bo k n4 6 -£ )          Qtno.p< Vli S             a~ io L _tj_L                      cel) or in
                                                                                                                                             .
 attc oo             rr t Vto c                                          CC ne er «3»A n              (A e xjJct'z               t       Oi:a\ A(oo
                             ~ VC 3~ D -Cf er- OcieA . DO \VA\a ok o                                                   > 3e -
  i X Uo/          l .      6 ~ T)G' ~   ter ls !
 Con- r           Cr..-              r\     rc,      .kr-\       j        or-       Na cc         rg\          «     { Vgo               S

TDCT T)i 5L- pVi tlC'Gj -&t _ ft n l fo te. X . 3 GR-\P fecris                                         -             ViC f       \ ,           o Jor
D SCjp Mc x "¦C ~QC-\ <i)"~ fcrt'/                                                       \£ C              j    io Ok eotAo ;
       l-P- Q     or_fY\&rp
                 or         Q-Cn' ne
                     v&rf CJT      cVk ch<
                                     lAo uc                                        lo o ex
                                                                                    o-t v    ofao-Arg.
                                                                                             k  Coy r n/ m
                                                                                                         Jhc
                                                                                                           mj-kftlQ'

A      ei i nr m    luCdrl
               jjr -)(        o)
                       iucc;r a              fir-HlP     pf -w
                                                 iv|-k jflni r.A
                                                               j. :fAn»                   g C         g i -                   tg       Gnj
S\\c,\\ ke3                  aXL fa                C-d.J...I]Llfojg.C Q                                         mr    ?o_s        -g 5    g1


rlsA                     rtJ               &tJv                 e h Ai v< ba.                                  J&l      a_       _j   f.a.p.rr '

£xll      (2-C UsLlLa                      o Ctlijgn e o-P CnA-Arti -i-Q ci                                     -Sj          y
O-i- Boarj                       j    L     g_S                 rc         l       .....C         rj PAf.                    .C           C r
           r/f     C.D \/ \i.               4     Ue _„Q_feo S<r Q -                             oX O              y sr
             ~ A-A~ \                      Q      \i    «dot             CkA _f £ ; Al -                       U "i k CC
 r.     V\C.     _b e: jC - -Spr o t o -                S in T_S IZ_ J &A- r Dn w 0 < ~Hu CouA


1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)


                                                                                                                                      Appendix F
   \~n
    . ..q           J--
                      i or\
                         JC \(,n Xf>'
                                 XSLtSci A \ n ;-pa
                                                  A \" A _J> s
                                                    A-\,     £ L_ X\                                                              \« -S. c<                                         S£l
                  Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 11 of 17 PageID #: 11
                    'j         t
                                       -
  C »!4uc 4_i>.                                          j g£€                                        One C                     WJifrscAto                                  -       k    on

                                                         s4A
   Cfe. b'-                                      ) *        ) pii a&                                        fe-                        i<; i> Q.-
            A C. m c c L i rti• -.5 » VoA - 'is i >\i tf>j m »                                                                                     s t, \ \x V'"e-lJ
  y\o                               Seoeo
                                       M i, E                         c    v
                                                                      < C\\\<?A                 Cv *Vc
                                                                                                    i-'                           Tx                               a I \e
                                                                                                                                                                 U-A

                                 (5                      zl                 ._                           ¦                                               ; H - I b '-' liC
  (S» ( doiVj- , 1 adK uic ief i . -fi-f Ar o f rs Suks                                                                          ~lre4e QtQ U i,o o-f
    v) c L |(di                nA \1 io c; i.or\ c,_- - > _t ,_ie Av>r«i                                   i Vi      %      '~ - .

   ct;os5 Requested                                          o resolve your Complaint,                                                                       .        | r . i
                                                            yi|A or Cc,                       |>c Suec cg Sdr ,\l r.pp&vl
DJlf - e C.,r> cA                        -fh i' )A.-.-_ oAA_ f (cs>r                       K V y.\                n V ?._             . _ CC                 _        Av X?<- ,j c4i

Offender Signature:/                                             // J J i)a . / :g5 /8 .
                                              /J           -      <!/
Gri vance Response:



                   Major Disciplinary Case #20190049785 has been reviewed. The disciplinary charge was appropriate for
                   the offense and the guilty verdict was supported by the preponderance of the evidence. All due process
                   requirements were satisfied and the punishment assessed by the Disciplinary Hearing Officer was within
                   agency guidelines. No further action is warranted at this time.




Signature Authority:                                                                ¦|       iA c                                                            Date:       I ra
',i jou ..re fU aU.fieJ .v.tti Cte Step 5 •, .'i.Je. jou imr, .ulnCl .t f.fi (1   !i) i|> Si ! i.li i t t ,ii!i e !n', iter v iilitsi 13   t;,i fit m tin-       t i f (lie Step 1 ir' poi .e,
 tate Hte reii ><>11 f i a pe l o iiie .Step 1 ! oi m.                             %J
                                'St siihndl .M form tvi'e t e correetioo a>v ,i:3d .
Ceiur ed Uecau .e:

    1. Grievabie time period has expired.
    2. Submission in excess of 1 eve y 7 days. *                                                                                     OFFICE USE ONLY
                                                                                                                        Inilial Submission UGI Initials:
    3. Originals ol submitte . *
                                                                                                                        Grievance                                               :
    4. liiappropriate/Exeessive attachments. *
                                                                                                                        Screening Crite ia Used:
    5. No documented attempt at informal esolution. *
                                                                                                                        Date Reed from O fen er:
[!] 6. No requested relief is stated. *
                                                                                                                        Date Retu ned to OlTeii e :
O 2 Malicio use of vulgar, indecent, or p y ically threatening language. *
                                                                                                                        l Subaiissioa UGI Initials:
    8. The issue pre ented is nol grievabie.
                                                                                                                        Grievance                                         ft:
[!j 9. Redun ant, Refer to grievance #                                                                                  Screening Criteria Used:
    10. Illegible/Incomprehensible. *                                                                                   Date Reed from Offende :
    ll . Inappropriate. *                                                                                               D te Returned to Offender:

UGI Printed Name/Sig afure:                                                                                             a Subinissfon UGI Itiifials:_
                                                                                                                        Grievance                                         #:
Applicatio of t e screening criteria for this rieva ce is ot expected to adversely
                                                                                                                        Screening Criteria Used:
Affect the offe der s health.
                                                                                                                        Dale Reed from Offender:
Medical Signature Aut ority:                                                                                            Date Returne                   to Of ende :

1-127 Back (Revised 11-2010)
                                                                                                                                                                                 Appendix F
                 Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 12 ofJAN 2 2019#: 12
                                                                                17 PageID
                                                       Ex/ . 'f4
                                                                                                            OFFICE USE ONLY
                                  Texas Department of Criminal Justice
                                                                                                     UGI Reed Date: NOV 1 1 2018
                                STEP 2                        OFFENDER                               HQ Reed Date: O 1 5 2018
                                                          GRIEVANCE FORM                             Date Due: \9-l

    Offender Name:              -grrz-     - A enr i                   TDCJ # CY)\                       JnSv nce Code: ~f /
                                                                                                            Igator BD#:
                                                                                                                                   u T~
    Unit: s-kr Cdq HousingAssignmen
                                                                                                                     .         ,         u - i
    Unit where incident occurred: - iol c c. fAooCC                                                  Extension Date



              Yo must attach the completed Step 1 Grievance that has been sig ed by the Warden for.y our Step 2 appeal to be
              accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed.


    Give reason for appeal (Be Specific). I am dissatisfied with the response at Step 1 beca se...
T             \p(.ner\            f \j -fiiVio           Hg       c        Counci             \\c - atrv

         C jP fiqc.u>A
                i      One-(fi>                    essio       - rYo . f.r. U            er        \ n vr \(.gA € \P\                       o      - o ~~

                       C, • r:-. p                ej l 1 ~ <Scic\ lc\ -l c                                \ V,             »ecC                   _0

                                 (On 0 -qp
                 c q--f ion <. l n                      1 ?) / /is, < )                  i l~ i g_ |                                             c\n
                                                                                                                                                       -7
    Sg rcWr            ni--     jy> \~) x*         zAc.rrrt        &n±re. \>csx\ t> n Vt<» r •                             L-- r fi ~k Ui-

    g.4- -j                r Q7;      < o( f \> r\-\ \>cr,-a                        i g.U.g.c              ~p yycg a _ Lo nj

Oh \Q 20 1 > Q-|- pfr V ,/ksaW | • IS                                   K»       {ms G/> c £SCn r              nvc 'VYom f3c               1|,.D /       Pr

r           W      |    Cr.-      GjWf.- lU tA <                 Sg r kcC               )G      c\ CM( g A , To b gc                               <s )

                                      - KY    es>Cor\e          f -i    i A-f; fgosl Qgl. i    -i-t-rtL-i/ r ,<;<c-0<rr«i+'var-i Ce- |
    C3          g i o CL

            \ h(>rg         k UVJg           Wh g-ffi p . Ongg-                    ,   ki? t     iY J           O- -S ei i<or\             il          /VI


                                  | C/ / T<'/iSf y g-c\ \lJi j a rrq B Gdf y                                      O                <?ae-           SjtC

                           Ipy,    Sfc.c       i .ic.r eji.s os uAy                  gac      gj*,,'/)         Q           cc

    In iMy Pr i                 i or &jscjsi Q             TtX -          O -Cco fr           of»o < ...W' ac                              1c- 2=

    R ect         C        0-)-Okl       \ ki ) ~?o          g    i g      q   (J      v\     .n          rl    °'       Q Rc c- r qnt. .

    hix x . jn         ii-s Cf[[ or l la/i        sre . oo tv>s"H~gc w... \o o ~                         _ I hfm                        ) Q r i' n j

ci       >g'i pI iOsr            k/   i'i' n )e     UiAg       g, Wb ,          fi -fifk r    n S-f- i          e ct               cj     insX n             °

    c r e A\r          .'-Mfi S S£ S ior           o£ *>b   c,w
                                                       c , l> (t * O -1
                                                                      > v-
                                                                         -es
                                                                           y(,-
                                                                              n ( »
                                                                                  kciij/
                                                                                    \ ~                  s/kk
                                                                                                         > t j j f   .1.  p-ft~i~
                                                                                                                      -» jt/i = « v g<
                                                                                                                                    * !=¦


                            h    eft eg Ae-iCf . (4 k- \(>CCj    I      Cg      k k CfA .r                 C, (Vc ka\

     Cf. Ho   k .yiM
                   , , Uv
                       ,A gy-X
                            uv g
                               Pf-L-
                                  c.g-                 cT-P
                                                         ea       t-voej
                                                                  o/e  e- 0 -V
                                                                          V-e           c
                                                                                        Gr      i r\ kJ        \ u-g,c\            O-S bg-S     CvX Ci


                       A    T-te r       o ro/rtr V>e- g\ skill g. ro                       d c - 4            n e       r-1            R)f Oar
    T ,v> a-C Ao                      ,3 L      i. -f itfr -ft,w,N£\ ry-                 ej-io > J Q<~ TaHf ro                                         Y iS

    f t g      i U J- fftn        • -k r c <3 iA to k <c A, q > Pc/\<tg c-G 01 l~ ~4                                                \Cg r i !\ * V
                 YOUR SIGNATURE IS11
    1-128 Front (Revised          REQUIRED ON B CK OF
                                       -2010)                                                            TfflS.FORM                     (OVER)
                                                                                                                                   ' T,T,'>

                                                                                                                                                Appendi G
          Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 13 of 17 PageID #: 13
          a-(-(i c-<      p    - f . o(lii,n-t   <     <>*    |0-Z?- > )           > > i      c <4~ t            ti       or )>!¦   Ire   ..

         on 4 C o n%p\ ~ q q                 - iix    Un     va 4 <       > -•       C-Vitry « W                      I .j   'ltg   pfK c \

O   |(V"7-~ 19             b&       ,f I   | >/i r<., i      4W        A icijaW/ r          rcf.o -l. Tl)dT f~> ~

           A ¦w
              c,v.     W d T(Afc It ,' .         \.   ~t > <»«-< pli ri.,              H be ueU Via | Vr 7 <•; <

- Vr        -    cW\c -Hh                  ~H         o \g         '       \1 V :> -V-o                               f &           $

-fi . A         » r\/          - r<        'liS ) V-            o e A                    j.      ) -~l                -      [O

teerggni ; ..                                                                            Date:     /I- fa*- g
Grievance Response:




          A review of disciplinary case #20190049785 has been completed. There was sufficient evidence
          presented to sustain the 16.1 charge and the finding of guilt. Records indicate that the hearing was
          conducted per policy and there were no due process or procedural errors noted. The punishment was
          within Agency guidelines for this offense. Records indicate you attended the hearing and presented
          your defense at that time. No further action warranted by this office.




Signature Authority:_ Qa. BARNETT,                                                       Date:                        1L i:
Returned because: *Resubmit this form when corrections are made.                                  OFFICE USE ONLY
                                                                                    Initial Submission C O Initials:
d 1. Grievable time period has expired.                                             Date IJGT Reed:

E 2. Illegible/Incomprehensible.*                                                   Date CGO Reed:
                                                                                      (check one) Screened Improperly Submitted
    3. Ori inals not submitted. *
                                                                                    Comments:
C 4. Inappropri te/Excessive attachments.*
                                                                                    Date Returned to Offender:

    5. Malicious use of vulgar, indecent, or physically threatening language.       2 Submission CGO Initials:
                                                                                    Date IJGT Reed:
    6. Inappropriate.*
                                                                                    Date CGO Reed:
                                                                                      (check one) Screened Improperly Submitted
                                                                                    Comments:

CGO Staff Si nature:                                                                Date Returned to Offender:

                                                                                    3d1 Submi sion CGO Initials:
                                                                                    Date IJGT eed:
                                                                                    Date CGO Reed:
                                                                                      (check one) Screened Improperly Submitted
                                                                                    Comment :

                                                                                    Date Returned to Offender:



1-128 Back (Revised 11-2010)                                                                                          p endix G
                                     r~~ i , i | t i
      Case 9:19-cv-00132-RC-ZJH Document
                                     fc 1i Filed
                                           t> T08/05/19 Page 14 of 17 PageID #: 14

                              Texas Department of Criminal Justice
                         ADMINISTRATIVE REVIEW & RISK MANAGEMENT DIVISION

                                                                                                  Bryan Collier
                                                                                               Executive Director




April 17, 2019



Offender Henry, Lonzo
TDCJ #2137335
Eastham Unit
2665 Prison Rd. 1
Lovelady, TX 75851



Offender Henry,

I have received your correspondence dated 02.24.19 regarding disciplinary case #20190049785. As I
indicated yesterday in our conversation at the Eastham unit, I conducted a review of the documentation of
this case and I listened to the audio recording of the hearing. The purpose of this review was to determine if
any due process violations or procedural errors occurred with this particular case. This was not a grievance
investigation, but an in-depth, objective view of the entire case. As a result of this review, it has been
determined that case #20190049785 will not be overturned. You stated in your letter that the offense date
was 10.22.18. That date is the date of discovery of the offense. You were never placed in a PHD status,
therefore, the 72-hour rule did not apply. I did not detect any procedural errors or due process violations
and this concludes all administrative action in this matter.




Mr. Terry P ckett
Program Supervisor III
Region 1 Disciplinary
(B) tdcOlamf    - PASSPORT Document
       Case 9:19-cv-00132-RC-ZJH x £/, Wednesday,
                                       1 Filed 08/05/19 July 10,
                                                        Page 15    2019,
                                                                of 17 PageID7:23:09
                                                                             #: 15  Ah

          T. D. C. J. - INSTITUTIONAL DIVISION
          DATE 07/10/19 RECORDS OFFICE TIME 07:23:04
TDCJID: 02137335 NA E: HENRY,LONZO CORNELIUS UNIT EASTHAM
SENT. BEGIN DATE 04/12/2017 TDC RECEIVE DATE 06/27/2017
INMATE STATUS LINE CLASS III                               LAST PCR REQUEST 05/14/19

      SENT., OF RECORD     00006        YRS   00 MOS 00 DAYS   MAND SUPV PAROLE
      FLAT TIME SERVED          00002   YRS   02 MOS 28 DAYS    037   0.
                                                                      o    037    g,
                                                                                  0

      GOOD TIME EARNED          00001   YRS   02 MOS 14 DAYS    020   o
                                                                      o    020    o
                                                                                  0

      WORK TIME EARNED          00000   YRS   09 MOS 03 DAYS    012   g.
                                                                      o    012    g,
                                                                                  0

      MAND SUPV TIME CREDITS 00004      YRS   02 MOS 15 DAYS    069   g,
                                                                      o

      PAROLE TIME CREDITS    00004       02 MOS 15 DAYS
                                        YRS                                069    0,
                                                                                  o

      MINIMUM EXPIRATION DTE: 04/25/2021
      MAXIMUM EXPIRATION DTE: 04/12/2023

JAIL GOOD TIME RECD YES NUMBER OF DETAINERS 00
GOOD TIME LOST 00030 DAYS WORK TI E LOST 00000 DAYS
PAROLE STATUS BPP DATE TDC CALC DATE 01/04/2018




REQUEST
CONDUCT RECORD:
Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 16 of 17 PageID #: 16

                        VI.      M jor Disciplinary Hearing: Procedures for Actual Hearing

                                 A. Presence of Offender at the Hearing

                                       An offender charged with rule violations shall be present at the disciplinary hearing
                                       unless behavior immediately before or during the hearing justifies exclusion, or the
                                       offender waives attending the hearing. If an offender refuses to a pear or waives
                                        attendance at the hearing, the hearing may be conducted in the offender s absence.
                                        Offenders may hear all the evidence resented at the hearing, unless hearing the
                                        evidence will jeopardize the life and safety of persons or the security and order of the
 j.
                                       institution. The DHO shall provide written reasons in the record for the accused
                                        offender’s absence during any portion of the hearing. If security considerations
                                       require that the offender be removed from the hearing for the presentation of any
                                       evidence or questioning of any itness, the offender’s counsel substitute shall remain
                                       and act in the offender’s behalf. The offender’s counsel substitute shall not transmit
                                       any evidence to the offender if hearing the evidence will jeopardize the life or safety of
                                       persons or the security and order of the institution. If an offender who has not been
                                       assigned a counsel substitute refuses to attend the hearing, voluntari y leaves the
                                       hearing while it is in progress, or engages in disruptive behavior that requires removal,
                                       the offender’s actions shall be considered a constructive waiver of the right to a
                                        counsel substitute. If the offender is excluded because hearing evidence may
                                       jeopardize the life and safety of persons or the security and order of the institution and
                                        a counsel substitute had not reviously been a pointed, the hearing shall be continued
                                       so a counsel substitute can be appointed.

                                 B. Presentation of Evidence

                                        1. The DHO shall read the Disciplinary Report into the record, and the offender
                                              shall be allowed to enter a plea to each of the charges. If one or more of the_
                                              charges involves possession of contraband, such as fighting with a weapon,_the
                                              items(s) of contraband shall he roduced at the hearing if the existence or
                                              nature of the item(s) cannot be satisfactorily established by other means.
                                              Perishable items, or any item(s) that pose a threat to health and safety, may be
                                              dis osed of prior to the hearing. If it is determined that the presence of
                                              particular contraband items at the hearing will create a threat to the hysical
                                              safety of offenders or staff, the contraband may be excluded. Any contraband
                                              items that are excluded from the hearing shall be photogra hed or photocopied,
                                              andlhis evidence slal be roduced at the hearing if the production of the~
                                              items at the hearing is required, unless the contraband was destroyed by the
                                              offender. If the contraband involves a controlled substance, such as marijuana,
                                              the DHO shall have a laboratory re ort, or the results of a field test kit
                                              available, establishing the nature of the substance.

                                        2. The accused offender may make a statement on their own behalf. The counsel
                                               substitute also may make a statement on the offender’s behalf.

                                        3. The accused offender or the counsel substitute may present documentary
                                              evidence. Documentary evidence shall be acce ted into evidence unless it is
                                              clearly irrelevant or repetitious.


                        GR-106                                              15                                    February 2015
Case 9:19-cv-00132-RC-ZJH Document 1 Filed 08/05/19 Page 17 of 17 PageID #: 17
